Citation Nr: 1737591	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, as secondary to a left foot or left ankle disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability, as secondary to a left foot or left ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a left knee disability, as secondary to a left foot or left ankle disability.

8.  Entitlement to service connection for a left hip disability, as secondary to a left foot or left ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to January 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2014 statement of the case, the RO reopened the claims and denied service connection on the merits.  Notwithstanding previous determinations by the RO, the Board must address whether new and material evidence has been received to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a left foot and left ankle disability and secondary service connection for a left knee and left hip disability were all denied in the June 2013 Board decision.

2.  Evidence received since the June 2013 Board decision is new and raises a reasonable possibility of substantiating the previously denied claims.

3.  The Veteran's lay statements with regard to having a left foot and left ankle injury in service are not credible.

4.  Preexisting second degree left foot pes planus (claimed as a left foot disability) is not shown to have increased in severity in service.

5.  The Veteran's left ankle disability did not have onset in service or within one year of discharge; and is not otherwise related to service.  

6.  The Veteran's left knee and left hip disabilities did not have onset in service or within one year of discharge; and are not otherwise related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The June 2013 Board decision is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2.  The criteria for reopening the claim of service connection for a left foot disability have been met.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim of service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a) (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a) (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for reopening the claim of service connection for a left hip disability have been met.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a) (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Preexisting left foot pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

7.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for left foot, left ankle, left knee, and left hip disabilities.

In June 2013, the Board denied service connection for left foot pes planus based upon a finding that the Veteran's preexisting left foot pes planus was not aggravated in service.  Claims for service connection for the left ankle, left knee, and left hip disabilities were also denied based on findings they were not caused or aggravated by service or a service-connected disability.

Board decisions are final when issued.  Claims may be reopened and reconsidered only if new and material evidence is presented with respect to those claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead, should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Since the final June 2013 Board decision, evidence includes testimony from a February 2015 DRO hearing and a May 2017 Board hearing, additional VA treatment records, a supporting letter from a VA physician, and affidavits from J.S., the Veteran's Petty Officer during service.

The Veteran testified at the May 2017 Board hearing that he injured his left ankle during service in 1959.  He also testified that also in 1959, his left ankle and preexisting left pes planus disability were aggravated by his service duties, including climbing tall poles in Turkey to fix wires, wearing only lineman spikes.

A VA physician, who has been treating the Veteran's left ankle, submitted a support letter providing a possible causal nexus and etiology for his disability.  J.S. submitted two affidavits attesting that he witnessed a "noticeable limp" in the Veteran's left foot while working together to fix wires in Turkey in 1959.  Taken as a whole, including the Veteran's testimony, they are material evidence that reasonably goes to substantiating the claims.  The Veteran also asserted that his left knee and hip pain are related to his left foot and/or left ankle disabilities.

As the new evidence relates to unestablished facts (causation and in-service injury) that are necessary to substantiate the Veteran's claims, the Board finds that new and material evidence has been received.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims for service connection for a left foot, left ankle, left knee, and left hip disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Shade, 24 Vet. App. at 118.  As the RO reopened and adjudicated the claims on the merits, the Board will do so as well.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Cases in which a preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345(Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1132 (West 2014).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Left Foot Disability

The Veteran has a current diagnosis for a left foot disability, pes planus, thereby satisfying the first criteria for service connection.  However, for the reasons noted below, the Board finds that service connection is not warranted.

Third degree bilateral pes planus and genu varus of the lower extremities were noted upon entry into active service in March 1958.  His physical profile was noted to be a 2" for the lower extremities.  Therefore, the Veteran had preexisting disabilities noted on entrance and the presumption of soundness does not apply.  38 C.F.R. § 3.304 (2016).  

As noted above, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2016).  However, the evidence of record shows no increase as to the Veteran's preexisting disability during service.

After the initial entrance examination, a September 1959 medical examination report for Navy Enlisted Scientific Education Program purposes, reflected that the Veteran had mild left pes planus and genu varus.  The Veteran's September 1959 report of medical history reflects that he denied any lameness or foot trouble.  Thus, as of September 1959, more than one year after entrance, no evidence was present of an increase in severity to his preexisting disability. 

A June 1960 service treatment record noted the Veteran still had second degree left foot pes planus and that it was not disabling.  Thus, as of June 1960, more than two years after entrance, no evidence of an increase was shown in his preexisting disability.  The Veteran's December 1961 separation examination reflects no abnormalities, except for skin issues.  Thus, the competent clinical record does not demonstrate an increase in the Veteran's left foot preexisting disability in service.  

The Board has considered the lay statements of record, including newly submitted affidavits from J.S.  The prior statements from the Veteran's brother, J.B. indicated that the Veteran was "normal in every way physically" prior to service; however this contradicts the Veteran's entrance examination, which noted his pes planus and genu varus.  The statements from the Veteran's friend, M.W., and coworker, M.W., reflect that they did not meet him until 1993 and 1998 respectively; accordingly, their observations are not probative of the Veteran's physical condition in service or at separation.  The Veteran's sister, K.Z. stated that the Veteran limped on his left leg in January 1962, but this is not competent evidence of an increased worsening of his preexisting pes planus disability.  In addition, as relatives of the Veteran, they are interested parties.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

While working with the Veteran, J.S. observed that he had a "noticeable limp" the entire time and that he limped with his left foot.  However, J.S. has not been shown to have known the baseline for the initial degree of pes planus or whether the Veteran's underlying pes planus left foot disability actually worsened.  Although K.Z., J.B., M.W., M.W., and J.S. can report what they saw, they have not shown to possess the education, training, and experience to offer medical opinions on complex matters such as the ability differentiate between degrees of pes planus, or to attest to the natural progress of it.  Accordingly, these assertions are not competent or probative evidence of the Veteran's pes planus worsening during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a whole, the Board finds that the medical evidence is more probative than the submitted lay statements.

In short, the competent and credible evidence of record does not reflect a permanent aggravation of the preexisting pes planus during service.  As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved and service connection for a left foot disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Ankle Disability

The Veteran has a current diagnosis of degenerative joint disease of the left ankle, thereby satisfying the first criteria for service connection.  However, there is no competent and credible evidence of record of an in-service left ankle injury or, a causal nexus linking the current arthritis and service.

The Veteran contends he injured his left ankle in service when he fell while descending stairs in the rain in January 1959.  He asserts that it was further aggravated by his duties which included pole climbing.  For the reasons discussed below, the Veteran is not found credible with regard to an injury of the left ankle in service.

The Veteran has testified that he slipped down some stairs during a fire drill injuring his left ankle.  He reports that he was transported to sick bay by ambulance and "bandaged up" afterwards and placed on crutches for five to eight weeks.  See 2011 and 2013 Board hearing transcripts and February 2007 statement in support of claim.  He provided similar testimony in May 2017.  He asserts that he was told that it was not broken, but reports that a cast was made.  See VA Form 21-4138.  At the February 2015 and May 2017 hearings, he testified his left ankle injury was aggravated climbing tall poles in Turkey to fix antennas.  

The service treatment records are negative for any complaints or treatment related to the left ankle.  A January 1959 service treatment record reflected that the Veteran twisted his right ankle on the stairs and was unable to bear weight on it.  The clinician observed tenderness and localized swelling to the right ankle, and wrapped it with an ace bandage wrap.  The x-rays were negative.  On a follow up visit five days later, a clinician noted that the Veteran was "doing fine."  The clinician observed minimal swelling with moderate tenderness and rewrapped an ace bandage wrap.  The clinician recommended to continue crutch use, place partial weight on the ankle for one additional week, and to then start full weight bearing.  A January 1959 service treatment record reflected that the Veteran cancelled his follow up appointment and returned to full duty.  A left ankle condition was not noted upon the discharge examination in December 1961.

Although the Veteran is competent to report which ankle he injured in service, the Board finds that the records contemporaneous to service are more probative with regard to which ankle was injured and the extent of the injury, especially as it has been about 55 years since the Veteran left service.  Additionally, at his most recent hearing, the Veteran acknowledged that his service records indeed reflect treatment for his right, but not left, ankle.  The Board also finds it significant that the Veteran's ankle injury was in January 1959, and yet, he served another three years prior to separation with no noted complaints of, or treatment for, either ankle.  The Board acknowledges the Veteran's contentions that climbing poles in Turkey during service to fix antennas may have aggravated his reported left ankle; however, the service treatment records after January 1959 are silent as to any ankle complaints or treatments thereof.  No residual ankle pain was noted at the time of discharge.  The only times the Veteran mentions climbing poles in Turkey was during his hearing testimony; medical records at no time indicated relating ankle complaints to the Veteran's service duties in Turkey.

The Board further acknowledges that merely because the Veteran injured his right ankle in service, does not mean that he could not have also injured his left ankle. However, the Board finds no competent or credible evidence of any such injury in the evidence of record.  The Board also notes no complaints or discomfort regarding his ankle were made until many years after service in 2007.  Moreover, contemporaneous treatment records shows that the Veteran has presented different theories as to how his left ankle disability originated, which further undermines his credibility.  

These post-service treatment records reflect post-service left ankle injuries as well.  A December 2007 VA clinical record noted that the Veteran's medical history showed an old injury to the left ankle when he dropped a "chop" saw on it.  At that same visit, the Veteran stated his ankle pain was related to a pimple in his foot and also from his gallbladder.  

An October 2011 VA examination for hip and thigh evaluation noted that the Veteran denied needing post-service care for a left ankle, knee, or hip condition.  The examiner opined that based on the review of the Veteran's claims folder and in-person examination that the left ankle did not have its onset during service or was due to an in-service injury.

More recently, the Veteran submitted a supporting letter from a VA physician who has been treating him, who stated that his left ankle condition is at least as likely as not to be the result of the reported injury.  The physician indicated that "[t]his conclusion is based primarily on statement from the veteran" and that the physician did not have access to the Veteran's medical service records.  

While the VA physician may have a doctor-patient relationship with the Veteran, the medical nexus opinion is not probative.  The physician's positive opinion was based in part on the Veteran's self-reported history of a left ankle injury in service, which the Board does not find credible.  Moreover, the clinician did not have access to the service treatment records or the claims file, upon which to otherwise render an opinion based on the Veteran's noted clinical history, both during and after service.  Further, a clinical rationale was not provided in support of the opinion.  As this opinion is based on inaccurate factual premise, without review of the claims file and was not supported by a clinical rationale, the Board cannot give weight to this opinion.

The Veteran is competent to attest to factual matters to which he has first-hand knowledge (e.g., pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has ankle pain; however, the Board finds that he is less than credible with regard to its onset.  In addition, he has reported post-service injuries to the ankle.  The Veteran has not shown to have the experience, training, or knowledge necessary to provide a competent etiology opinion as to his ankle disabilities.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau 492 F.3d at 1377 n.4.

Finally, the evidence does not establish that left ankle arthritis manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  As noted, the Veteran's 1962 separation examination indicated no abnormalities of the left ankle.  Additionally, there is no competent evidence of arthritis to a compensable degree within one year of discharge.  With regard to a continuity of symptomatology, the Board finds it is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303 (b) for arthritis.  The normal separation examination weighs against continuity, and while the Board acknowledges that there was ongoing treatment subsequent to service; the earliest evidence of this is in 2007, many years after service discharge.

In sum, the competent and credible evidence of record is against a finding that a left ankle disability was incurred as a result of service.  As preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert, 1 Vet. App. at 55-56.

Left Knee and Left Hip Disabilities

The Veteran contends that his left knee and left hip disabilities are secondarily caused by his left foot or left ankle disability.

At his May 2017 hearing, the Veteran denied any acute injury to his hip or left knee in service.  Service treatment records also show no complaints or treatment related to the left hip or knee, including at separation.  There is no competent evidence relating current arthritis in the left hip and knee to service.

The Board has denied the Veteran's claim for entitlement to service connection for a left foot or left ankle disability.  As such, secondary service connection is not possible for a left knee or left hip disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

Finally, the evidence does not otherwise establish that left ankle arthritis manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  As noted, the Veteran's 1962 separation examination indicated no abnormalities of the left ankle.  Additionally, there is no competent evidence of arthritis to a compensable degree within one year of discharge.  With regard to a continuity of symptomatology, the Board finds it is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303 (b) for arthritis.  The normal separation examination weighs against continuity, and while the Board acknowledges that there was ongoing treatment subsequent to service; the earliest evidence of this is in 2007, many years after service discharge.

As preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a left knee or left hip disability as secondary to a left foot or left ankle disability, is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55-56.


ORDER

The claim of service connection for a left foot disability is reopened.

The claim of service connection for a left ankle disability is reopened.

The claim of service connection for a left knee disability is reopened.

The claim of service connection for a left hip disability is reopened.

Service connection for a left foot disability, to include pes planus, is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability, as secondary to a left foot or left ankle disability, is denied.

Service connection for a left hip disability, as secondary to a left foot or left ankle disability, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


